Order entered July 9, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00328-CV

                           ELDA TELLE, Appellant

                                     V.

                CAPITAL TITLE OF TEXAS, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-01185-2021

                                    ORDER

      Before the Court is appellee’s July 8, 2021 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to July 19, 2021.


                                          /s/   CRAIG SMITH
                                                JUSTICE